Order affirmed, without costs of this appeal to any party. Memorandum: The order, ffom which appeal has been taken herein, should be affirmed on the ground that the allegation in the supplemental answer and objections, to the effect that the trustee did not disclose to the parties interested in the trust estate that the trasteé had purchased the mortgages from itself, was insufficient to warrant the reopening of the decrees entered in 1931 and 1937. To warrant an order as demanded by "the appellants, there is necessary a further allegation and proof that at the time of the filing of such intermediate accounts and at the time of the adjudication on the same the beneficiaries of the trust (now appellants) had no knowledge of such self-purchase. (Matter of Garretson, 179 N. Y. 520; Matter of Ryan, 291 N. Y. 376.) We pass on no other question. All concur, except McCurn, J., not voting. (The order denies without prejudice a motion to reopen certain decrees of accounting.) Present — Taylor, P. J., Dowling, Harris, McCurn and Love, JJ. [See post, p. 1038.]